Citation Nr: 0100645
Decision Date: 01/10/01	Archive Date: 03/12/01

DOCKET NO. 99-05 632               DATE JAN 10, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for basic eligibility for Department of Veterans Affairs (VA)
benefits.

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1998 rating determination of the Manila VA
Regional Office (RO).

This case was previously before the Board in July 2000, when it was
remanded in order for the RO to determine whether new and material
evidence had been submitted to reopen the claim in light of a
decision of the decision of the United States Court of Appeals for
the Federal Circuit in D'Amico v. West, 209 F.3d 1322 (Fed. Cir.
2000). That development has been completed and the case has been
returned to the Board for further consideration.

FINDINGS OF FACT

1. By way of VA decisions in November 1949, June 1954, and January
1958 the claim for basic eligibility for VA benefits was denied.

2. The evidence submitted since the November 1958 decision
pertinent to the claim is either cumulative and redundant, or does
not bear directly and substantially upon the specific matter under
consideration.

CONCLUSIONS OF LAW

1. The November 1949, June 1954, and January 1958 decisions that
denied basic eligibility for VA benefits are final. 38 U.S.C.A.
7105 (West 1991).

2. New and material evidence has not been submitted since the
January 1958 decision pertinent to the claim for basic eligibility
for VA benefits, and the claim is not reopened. 38 U.S.C.A. 5108,
7105 (West 1991); 38 C.F.R. 3.104, 3.156 (2000).

2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A "veteran" is a person who served in the active military, naval,
or air service and who was discharged or released under conditions
other than dishonorable. 38 C.F.R. 3.1(d) (2000).

Service in the Philippine Commonwealth Army, including recognized
guerrilla service, is included for purposes of VA compensation. 38
C.F.R. 3.8 (2000).

For a member of one of the regular components of the Philippine
Commonwealth Army while serving with the Armed Forces of the Unites
States, the period of active service will be from the date
certified by the Armed Forces as the date of enlistment or date of
report for active duty, whichever is later, to the date of release
from active duty, discharge, death, or in the case of a member of
the Philippine Commonwealth Army, June 30, 1946, whichever was
earlier. 38 C.F.R. 3.9(a) (2000).

The active service of members of the irregular forces "guerrilla"
will be the period certified by the service department. 38 C.F.R.
3.9(d).

For the purpose of establishing entitlement to pension,
compensation, dependency or indemnity compensation, or burial
benefits, the VA may accept evidence submitted by a claimant or
sent directly to the VA by a service department, such as a DD Form
214, Certificate of Release or Discharge from Active Duty, or
original Certificate of Discharge, without verification from the
service department if the evidence meets the following conditions:

(1) The evidence is a document issued by the service department. A
copy of an original document is acceptable if the copy was issued
by the service department or if the copy was issued by a public
custodian of records who certifies that it is a true and exact copy
of the document in the custodian's custody; and

3 - 

(2) The document contains needed information as to the length, time
and character of service; and

(3) In the opinion of the VA, the document is genuine and the
information contained in it is accurate. 38 C.F.R. 3.203(a) (2000).

When the claimant does not submit evidence of service or the
evidence does not meet the above requirements, VA shall request
verification of service from the service department. 38 C.F.R.
3.203(c).

Service department findings as to the fact of service with the U.S.
Armed Forces are made binding upon VA for purposes of establishing
entitlement to benefits. - See Duro v. Derwinski, 2 Vet. App. 530
(1992).

A review of the record demonstrates that in May 1949 the appellant
requested compensation benefits on the basis of the service of her
deceased spouse. In support of her claim, the appellant submitted
a Certificate of Identification form that identified her deceased
spouse as having been a member of the "63rd Signal Co. 6th MD-
Guer."

In July 1949, the RO requested information as to the status of the
service of the appellant's deceased spouse. In September 1949, the
Service Department responded that M. A. had no recognized service
and was not a member of the Commonwealth Army while in the service
of the United States.

In November 1949, VA denied the appellant's claim for death
compensation or pension as widow on the basis that M. A. had no
recognized guerilla service and was not a member of the
Commonwealth Army while in the service of the Armed Forces of the
United States.

4 - 

In April 1954, the appellant again requested compensation based
upon her deceased spouse's military service. In support of her
claim, the appellant submitted a Philippine Service record
reporting that the veteran served in "Hq. 63d Signal Co, 6th MD and
the 1st Bn 63rd Inf. CT 6th MD." The appellant also submitted a
copy of her marriage contract. In June 1954, VA again denied
compensation on the basis that M. A. had no recognized guerilla
service and was not a member of the Commonwealth Army while in the
service of the Armed Forces of the United States.

In January 1958 the RO again informed the appellant that she was
not entitled to death compensation or insurance benefits because
her deceased spouse had no recognized service.

In April 1961, the mother of the appellant's deceased spouse
requested compensation based upon his service. That same month, the
RO requested verification of the service of the appellant's
deceased spouse. In response, the Adjutant General responded that
no change was warranted in the prior certification.

In June 1998, the appellant again requested VA benefits based upon
her husband's service. In support of her claim, the appellant
submitted a copy of a letter dated in March 1944 from a first
lieutenant in the "YCS-STICT (PA) USAFFE" expressing sorrow over
the loss of her husband in the name of the Army of the United
States of America. The appellant also forwarded an affidavit from
the same individual, dated in July 1951, in which it was declared
that the appellant's deceased spouse had served under the affiant
as a member of the "63rd Signal Co, 6th Military District
(Recognized Guerrilla)" from March 1943 until his death at the
hands of Japanese soldiers in March 1944.

The appellant further submitted a joint affidavit attesting to her
marriage to her deceased spouse, and from others affirming that the
veteran was a member of the. "63rd Signal Co, 6th Military District
(Recognized Guerrilla)" at the time of his

5 -

death. The appellant also forwarded a photocopy of a document from
the Philippine Veterans Affairs Administrator demonstrating that
she had been in receipt of a monthly pension since September 1952,
as a result of the death of her spouse while serving in the
military.

In August 1998, the RO denied the appellant's claim on the basis
that her deceased spouse did not have the required service to be
eligible for VA benefits. In her January 1999 notice of
disagreement, the appellant again expressed her belief that she
should be recognized as the service of the veteran's deceased
spouse should have made him eligible for VA benefits. In support of
her claim, the appellant submitted a photocopy of an October 1998
letter from the Philippine Veterans Office demonstrating that she
was in receipt of a surviving spouse pension.

In her March 1999 substantive appeal, the appellant again expressed
her belief that her husband's service made him eligible for VA
benefits. Later that month, the RO again requested verification of
M. A.'s service. In May 1999, the United States Army Reserve
Personnel Center responded that no change was warranted in the
prior negative certification.

In July 2000, the Board remanded this matter for additional
development. In its remand, the Board noted that the appellant's
original claim of entitlement to basic eligibility for VA benefits
was denied in an unappealed rating decision dated in November 1949.
It was determined the appellant's spouse had no recognized guerilla
service and was not a member of the Commonwealth Army while in the
service of the Armed forces of the United States.

The Board further noted that in a statement received in July 1998,
the appellant submitted a request to reopen her previously denied
claim of entitlement to basic eligibility for VA benefits and that
in its January 1999 statement of the case, the RO reviewed the
appellant's claim on a de novo basis.

6 -

The Board observed that the United States Court of Appeals for
Veterans Claims (Court) had held that when a question at issue
turns on a legal determination, such as basic eligibility for a
benefit or status as a claimant, and not on a factual
determination, the new and material analysis was not applicable, as
the purported previous "denial" was not a final decision based on
a "claim." D'Amico v. West, 12 Vet. App. 357 (1999) (because
appellant never attained status of claimant he did not submit any
claim, well grounded or otherwise, and therefore there was no
finally denied claim which could have been reopened); Laruan v.
West, 11 Vet. App. 80 (1998).

The Board then noted that the Court of Appeals for the Federal
Circuit had more recently held that the new and material evidence
requirement set forth in 38 U.S.C.A. 5108 (West 1991) applied to
the reopening of claims that were finally disallowed for any
reason. D'Amico v. West, 99-71 10 (Fed. Cir. April 7, 2000).

The Board noted that it did not have jurisdiction to consider a
previously adjudicated claim, unless new and material evidence had
been submitted. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir.
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996). The Board
further observed that the Court had also held that it could be
prejudicial to a veteran for the Board to consider a claim on a
basis different from that employed by the RO. Bernard v. Brown, 4
Vet. App. 3 84 (1993). It indicated that the RO had not considered
whether new and material evidence had been submitted to reopen the
claim.

The Board further noted that in her substantive appeal, the
appellant seemed to contend that previous decisions of the RO
involved clear and unmistakable error. This Board observed that
this question had not been adjudicated by the RO, and the appellant
had not been furnished with the laws and regulations referable to
such. error. The Board indicated that the RO should adjudicate
whether new and material evidence had been submitted to reopen the
claim of entitlement to basic eligibility

- 7 -

for VA benefits and whether the appellant had raised a valid claim
of CUE in prior final rating decisions. In August 2000, the RO
found that the appellant had not submitted new and material
evidence to reopen the claim for basic eligibility for VA benefits
and that the appellant had not raised a valid claim of clear and
unmistakable error in prior VA decisions.

As previously noted, VA denied entitlement to basic eligibility for
VA benefits in November 1949. The appellant was notified of this
decision and did not appeal. If no notice of disagreement is filed
within the prescribed period, the action or determination shall
become final and the claim will not thereafter be reopened or
allowed, except as otherwise provided by regulation. 38 U.S.C.A.
7105 (West 1991); 38 C.F.R. 20.1103 (2000).

When a claim to reopen is presented under section 5108, the
Secretary must first determine whether the evidence presented or
secured since the last final disallowance of the claim is new and
material. See 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a); Hodge v. West,
155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other agency of
original jurisdiction shall be final and binding on all field
offices of the VA as to conclusions based on the evidence on file
at the time VA issues written notification in accordance with 38
U.S.C.A. 5104 (West 1991).

A final and binding agency decision shall not be subject to
revision on the same factual basis except by duly constituted
appellate authorities or except as provided in 3.105 of this part.
38 C.F.R. 3.104(a).

If new and material evidence is presented or secured with respect
to a claim that has been denied, the claim will be reopened, and
the claim decided upon the merits. 38 U.S.C.A. 5108; 38 C.F.R.
3.156(a).

8 - 

The Court has held that, when "new and material evidence" is
presented or secured with respect to a previously and finally
disallowed claim , VA must reopen the claim. Manio v. Derwinski, 1
Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its newness
and materiality only the evidence submitted by an appellant since
the last final disallowance of a claim on any basis in order to
determine whether a claim should be reopened and readjudicated on
the merits. Evans v. Brown, 9 Vet. App. 273 (1996).

"New and material evidence" means evidence not previously submitted
to agency decision makers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at the
time of the final disallowance of the claim, and (2) is not merely
cumulative of other evidence in the record. Smith v. West, U.S.
Vet. App. No. 95-63 8 (April 7, 1999); Evans v. Brown, 9 Vet. App.
273, 283 (1996).

New evidence is considered to be material where such evidence
provides a more complete picture of the circumstances surrounding
the origin of the veteran's injury or disability. Hodge v. West,
155 F.3d 1356 (Fed. Cir. 1998).

If VA determines that new and material evidence has been presented
under 38 C.F.R. 3.156(a), the case will be decided on the merits.
Wilkinson v. Brown, 8 Vet. App. 263 (1993).

9 -

For the purpose of establishing whether new and material evidence
has been submitted, the credibility of the evidence is to be
presumed. Justice v. Principi, 3 Vet. App. 510, 513 (1992).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against the claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. 38 C.F.R. 3.102, 4.3 (2000).

The Board has considered the evidence and contentions received
since the January 1958 VA decision, which include additional
information from Philippine governmental agencies; affidavits from
individuals who purportedly served with appellant's deceased
spouse; verification that the appellant was married to her deceased
spouse; numerous letters from the appellant; and additional
inquiries to the service department with negative responses. The
service department responses confirm information previously shown;
namely that the appellant's deceased spouse had no qualifying
service. This evidence is redundant, and thus is not new.

The remainder of the subsequently received evidence is not
competent under current law to show that the appellant's deceased
spouse had qualifying service, and is thus not relevant. Service
department findings as to the fact of service with the United
States Armed Forces are made binding upon VA for purposes of
establishing entitlement to benefits. Duro v. Derwinski, supra. The
subsequently received evidence could not, as a matter of law,
establish qualifying service. Therefore, these records are not
material.

- 10-

The critical question in this case was and remains whether the
service department of the United States has verified qualifying
service for VA benefits. The evidence received from the appellant
since November 1949 decision fails to address this essential
question. Therefore, the Board finds that the additional evidence
and material of record received in this case is not probative of
this critical question and thus is not material. It is also not
material because it is not so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a). The January 1958 decision is not reopened.

ORDER

New and material evidence not having been received to reopen the
claim for basic eligibility for VA benefits, the claim remains
denied.

Mark D. Hindin 
Board Member 
Board of Veterans' Appeals

- 11 -


